department of the treasury internal_revenue_service tax exempt and government entities divisio on number release date date yl person to contact identification_number contact telephone number telephone number fax ein uil certified mail - return receipt requested dear a final_determination that your exempt status under sec_501 of the internal revenue this is code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective for the following reason s you did not respond to our requests for information about your financial records and activities necessary to complete our examination therefore you have not demonstrated that you arc operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 as such you failed to meet the requirements of internal_revenue_code sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization arc no longer deductible under sec_170 of the internal_revenue_code effective you are required to file federal_income_tax returns on form_1120 these returns should be filed with and for all subsequent years the appropriate service_center for the year ending processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses please contact the clerk of the respective court for rules and the appropriate united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate sewicc tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication director eo examinations department of the treasury internal_revenue_service ‘ exempt_organizations examinations date date taxpayer mentification number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number certified mail-return receipt requested response due_date dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do ifyou agree f you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 andreturnittothe contact personatthe address listed above unless you have already provided us asigned form6018 we'll issue afinal revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you ff you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status f you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f ff you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified inthe heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid t must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice ff we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a egally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ff you prefer you may contact your local taxpayer_advocate at letter rev catalog number 34809f for additional information ff you have any questions please call the contact person at the telephone number shown in the heading of this etter ff you write please provide a telephone number and the most convenient time to call we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form_6018 publication publication administrative record letter rev catalog number 34809f form 886a name of taxpayer explanation of items or schedule n exhibit year period ended department of the ‘i’reasury - internal_revenue_service whether the taxpayer continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code irc issues facts the taxpayer filed form_1023 on march 20xx and was granted tax exemption under sec_501 on july 20xx with an effective date of exemption of an organization exempt under sec_501 needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amatuer sports competition the taxpayer was selected for audit to ensure that the taxpayer's examined activities and operations align with their approved tax exempt status the taxpayer failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the above mentioned tax period e correspondence for the audit was as follows o o o o letter rev with attachments was mailed to the taxpayer on december 20xx with a response date of january 20xx the letter was mailed to the taxpayer's addresses of record and to the address provided by the taxpayer’s sole officer letter with copies of prior correspondence and form was mailed to the taxpayer on february 20xx with a response date of march 20xx a copy of the letter was mailed to the following addresses a letter dated march 20xx was submitted by the taxpayer in response to letter dated december 20xx the response included a copy of form 8879-eo and did not address the questions posed in form_4564 revised form_4564 was mailed to the taxpayer on march 20xx with a response date of april 20xx the form_4564 was mailed to the following form 886-a rev department of the treasury - internal_revenue_service page -1- porn 886a department of the ‘t'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended addresses o o o o letter with copies of prior correspondence and form was mailed to the taxpayer on may 20xx with a response date of june 20xx this letter he indicated that they are was mailed to the address provided by closing the p o box and that the mailing address for the taxpayer should be permanently changed to form_4759 was mailed to the taxpayer's mailing address at to the irs delivered to the address provided postmaster on june 20xx to verify the the form_4759 was returned office on june 20xx verifying that mail for the taxpayer is letter with copies of prior correspondence and form was mailed certified to the taxpayer on june 20xx with a response date of july 20xx the letter and attachments were sent to the following addresses two of the letters were returned undeliverable the letter sent to was the only one that was successfully delivered to the taxpayer but there was no one available to sign for the document the letter remained at the local post office on and no one claimed it as a result it was returned to the irs office in july 20xx asecond copy of letter dated june 20xx with copies of prior correspondence and form was mailed certified to the taxpayer on july 20xx the letter was sent to the following address letter was delivered to the taxpayer on july 20xx however no one was available to sign for the documents the letter was returned to the irs office in on august 20xx because no one claimed it the e telephone contact for the audit was as follows o december 20xx agent called the phone number listed on the form_1023 application_for letter and form_4564 be sent to his home address addition to the other mailing addresses listed for the taxpayer agent went over asked that a copy of the in form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service letter form_4564 and publication and let response due_date on the letter was january 20xx know that the o o o o february 20xx agent contacted response to letter accountant had prepared and mailed in the response he said he would check with the accountant and call agent back in a few days explained that he thought his to follow-up on the february 20xx agent contacted response to letter response next week march 20xx agent contacted message to follow-up on the explained that he would fax the and left a voicemail march 20xx agent contacted explained that he to the letter dated february 20xx filed the 990-n and that he was filing articles of dissolution this week agent that since he is dissolving the corporation an updated from informed would be issued to follow-up on the response o o o explained that to follow-up on the response to the to follow-up on the response to o may 20xx agent contacted to follow-up on the response to form he said that he was working on the response issued march 20xx agent left a voicemail message for may 20xx agent contacted form_4564 issued march 20xx agent left a voicemail message for may 20xx agent contacted form_4564 which was due on april 20xx he had been having health issues and would have the response mailed in to me no later than may 20xx july 20xx agent returned that he had been in the hospital and he requested that the agent send him another copy of all correspondence he indicated that he wanted to change the mailing address for the taxpayer to mailed a copy of the requested correspondence via certified mail to june 20xx agent had not received a return phone call or correspondence from the taxpayer agent contacted needed to call the agent right back called the agent and left voicemail message he answered and said he did not return the call form 886-a rev july 20xx explained agent call department of the treasury - internal_revenue_service o o page -3- penn 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended let the agent know when the response would be submitted agreed to contact the agent no later than july 20xx to o o july 20xx agent contacted not contacted the agent on july 20xx agent had called at an inopportune time and that he would contact the agent on july 20xx between the hours of 00a m and p m he said he would have all of the information relating to his response prepared at that time explained that the had july 20xx agent contacted the agent on july 20xx agent explained that not responding to irs letters may result in the examination ending in an adverse action that he has a new accountant he said that the taxpayer received a total of dollar_figure in revenues and that all of it was spent on advertising per the taxpayer never got the housing program off the ground as he had failed to contact explained law sec_501 provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 a provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe income_tax regulation itr sec_1_501_c_3_-1 states in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational form 886-a crev department of the treasury - internal_revenue_service page -4- form 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended itr sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the itr sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code itr sec_1_61-1 provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash itr sec_1_6001-1 provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and regulation sec_1_6033-1 through itr sec_1_6001-1 provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law itr sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe itr sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 department of the treasury - internal_revenue_service form 886-a rev page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the taxpayer has failed to respond to almost all attempts to contact them the taxpayer has refused to return numerous phone calls placed by the agent in addition the taxpayer has refused to claim two certified letters that were delivered to their address by the u s postal service during the audit the only correspondence received from the taxpayer was a letter dated march 20xx which did not include a response to any of the questions posed in form_4564 government’s position based on the above facts the taxpayer did not respond to verify that it is organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulations sec_1_6033-1 specifically states that exempt_organizations shall submit additional information for the purpose of enabling the internal_revenue_service to inquire further into its tax exempt status in accordance with the above-cited provisions of the internal_revenue_code and income_tax regulations under ’ sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax using the rationale that was developed in revrul_59_95 the taxpayer’s failure to provide requested information should result in the termination of tax exempt status based on the foregoing reasons the taxpayer does not qualify for exemption under sec_501 and its tax-exempt status should be revoked department of the treasury - internal_revenue_service form 886-a rev conclusion page -6- foun 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended it is the service's position that the taxpayer failed to meet the reporting requirements under irc ’ sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code accordingly the taxpayer's tax exempt status is revoked effective form_1120 returns should be filed for the tax periods after department of the treasury - internal_revenue_service form 886-a rev page -7-
